      Case 1:16-cv-07328-ER Document 78 Filed 08/31/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HILDA MONTERO RIVERA,
                              Plaintiﬀ,

                – against –
                                                                ORDER
THE ESTATE OF HECTOR M. RUIZ,
SR., HECTOR M. RUIZ, JR., ROSA                              16 Civ. 7328 (ER)
RUIZ ARROYO, VICTORIA RUIZ, LAW
OFFICES OF JOSEPH A. CAROFANO,
PC, and JOSEPH CAROFANO,
                              Defendants.


RAMOS, D.J.:

         Ne parties are directed to appear for a telephonic status conference on Tuesday,

September 29, 2020 at 10:00 AM. Ne parties are directed to call the Court at (877) 411-

9748; access code: 3029857#.


It is SO ORDERED.


Dated:    August 31, 2020
          New York, New York

                                                         EDGARDO RAMOS, U.S.D.J.
